Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
Allowable Subject Matter
Claims 1-3 and 5 are allowed in view of amendment of 08/01/2022.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lauren Schneider on 08/30/2022.

The application has been amended as follows:   

	Claims 4, 6-20 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Dead Sea Bromine Israel Packing List/Certification of Quantity/Weight for Export: 167977,  sale to Aperam 1 on 11/11/2015, Packing List/Certification of Quantity/Weight for Export: 168560,  sale to Tateho/Novo Steel on 11/24/2015, Packing List/Certification of Quantity/Weight for Export: 169122, sale to Aperam 2 on 12/02/2015, Packing List/Certification of Quantity/Weight for Export: 171807, sale to ArcelorMittal on 01/17/2016 all cited from IDS 05/05/2021) and Okubo (CN103857827A).
Tables 1-4 of non-final office action dated 09/14/2021 discloses cited four packing lists  having BET specific surface area ranges from 12.2-13.5  m2/kg, Blaine specific surface area of 2.5-3.6 m2/kg.   Hence, broad ranges of BET and Blaine specific surface area both outside claim 1 amended BET and Blaine specific surface area ranges.
Okubo discloses an oriented electromagnetic steel plate by the annealing separating agent comprising magnesium oxide has specific surface area based on BET method is 8-50 m2/g, preferably 15-35 m2/g (paragraph [0045]).  Okubo is silent in disclosing instant claim 1 amended Blaine specific surface area.
No prior art can be found to disclose a magnesium oxide having claimed BET surface area and Blaine specific surface area ranges as required by instant claim 1.
Hence, instant claims 1-2 are in condition for allowance.
Withdrawn dependent claims 3 and 5 which dependent upon claims 1 and 2 are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733